                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    DONNA CURLING, ET AL.,
    Plaintiffs,
                                                  Civil Action No. 1:17-CV-2989-AT
    v.

    BRAD RAFFENSPERGER, ET AL.,
    Defendants.

COALITION PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
RELATING TO BMDS, SCANNING AND TABULATING, AND AUDITING

         Pursuant to Rule 65 of the Federal Rules of Civil Procedure, the Coalition

Plaintiffs1 respectfully join the pending motion of Curling Plaintiffs for

preliminary injunctive relief (Doc. 785) and further move hereby for additional

injunctive relief against the State Defendants on all of the independent and

additional grounds set out herein and in the attached brief and exhibits.

         Specifically, Coalition Plaintiffs seek the following relief related to distinct

components of the Dominion BMD System:2


1
  The “Coalition Plaintiffs” are Plaintiffs Coalition for Good Governance
(“Coalition”), Laura Digges, William Digges III, Megan Missett, and Ricardo
Davis.
2
  Coalition Plaintiffs have separately moved this Court for injunctive relief
requiring the State Defendants to provide updated paper pollbook backups at each
polling location to be used as an official pollbook for issuing ballots or emergency
ballots if electronic pollbooks malfunction or have discrepancies. (Doc. 800.)
(a)   An Order prohibiting the State Defendants from enforcing O.C.G.A.

      § 21–2–300(a)(2), O.C.G.A. § 21–2–383(c), and any other law or

      regulation that compels in-person voters to vote on unauditable,

      secrecy-compromising, insecure, and deficiently tested ballot marking

      devices (BMDs), and instead requiring Defendants to adopt hand

      marked paper ballots as the standard method of in-person voting;

(b)   An Order commanding the State Defendants to standardize required

      settings of Dominion precinct and central ballot scanners and related

      tabulation software to ensure that all perceptible votes written on

      mailed and hand marked paper ballots are either counted as votes or

      flagged for human review by a Vote Review Panel, and requiring that

      Dominion scanner sensitivity settings and tabulation software settings

      be uniform across all counties;

(c)   An Order commanding the State Defendants to issue rules requiring

      meaningful pre-certification audits of election results, focusing on

      contested candidate races and ballot questions, with such auditing to

      be based on application of well-accepted audit principles in order to

      establish to a scientifically appropriate level of confidence that any




                                   2
             incorrect outcomes will be detected in time to be remedied prior to

             certification of results.

      To assist the Court, the Coalition Plaintiffs have submitted a Proposed Order

with this Motion that awards the foregoing requested relief.

                                         ●●●

      Pursuant to Rule 65(d), the Coalition Plaintiffs have filed with this Motion a

proposed order stating the reasons why an injunction should issue, the specific

terms thereof, including the acts restrained and required, and the persons to be

bound by the injunction.

      Pursuant to Rule 7.1A of the Local Rules of the Northern District of

Georgia, and Part III (a) of this Court’s Standing Order, the Coalition Plaintiffs

have also filed herewith a brief citing legal authorities supporting this motion and

the facts relied upon, together with supporting declarations and exhibits.

      Respectfully submitted this 24th day of August, 2020.

 /s/ Bruce P. Brown                           /s/ Robert A. McGuire, III
 Bruce P. Brown                               Robert A. McGuire, III
 Georgia Bar No. 064460                       Admitted Pro Hac Vice
 BRUCE P. BROWN LAW LLC                         (ECF No. 125)
 1123 Zonolite Rd. NE                         ROBERT MCGUIRE LAW FIRM
 Suite 6                                      113 Cherry St. #86685
 Atlanta, Georgia 30306                       Seattle, Washington 98104-2205
 (404) 881-0700                               (253) 267-8530



                                          3
                Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

               Counsel for William Digges III, Laura Digges,
                     Ricardo Davis & Megan Missett




                                    4
              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ Bruce P. Brown
                                            Bruce P. Brown




                                        5
               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on August 24, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ Bruce P. Brown
                                               Bruce P. Brown




                                           6
